      Case 1:18-cr-00031-LAP Document 151 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                 18 CR 31-04 (LAP)
Ismael Garcia,                                       ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The sentencing scheduled for June 10, 2020 is adjourned to

July 23, 2020 at 10:00 a.m.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge

Dated: June 5, 2020
New York, New York
